ORMOND, J.
— Whether the bank can demand interest at the rate of eight per cent, per annum, after the maturity of a note given on the purchase of a sixteenth section, must depend on the law which authorizes and defines the terms of such sales. The act provides “that the purchaser shall execute his notes for the purchase money, to the Bank, payable in four annual instalments, and that the notes shall bear interest at the rate of six per cent, per annum from the day of sale. ”
We can see nothing in this act which justifies the construction contended for by the counsel for the bank, that interest at the rate of six per cent, per annum was stipulated for, only to the maturity of the note, and that afterwards, interest at the rate of eight per cent, per annum was recoverable. There is no ambiguity or room for donbt: The language of the act inexplicit, that the notes shall bear interest at the rate of six per cent, per annum, from the day of sale. By what authority can this Court interpolate a term into the contract'and say that the rate of interest provided by law and agreed on between the parties, shall cease at a particular time, and another be substituted. There can bé no difference between this case and a note executed in the same terms by one person to another: in either case, the rate *11of interest agreed on must govern until the contract is changed by judgment or otherwise.
The case cited from 9th Wendell.’s Rep. 471, is not applicable to the facts of this case. By the law of New York, the banks of that State are allowed to charge but six per cent, per annum on their discounts, and the case referred to merely determines that after a note discounted by a bank matures, the note if not paid, carries the legal rate of interest. The debt due on a discounted note and the discount of the note are things entirely dissimilar; and a law applying to one, cannot with any propriety be held applicable to the other.
Let the judgment be affirmed.